Citation Nr: 0714736	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for psychiatric 
conditions, to include anxiety disorder and depression.

2.  Entitlement to service connection for sleep disorder.

3.  Entitlement to service connection for small vessel 
ischemic disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1971 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota. 

The issues of entitlement to service connection for 
psychiatric conditions, to include anxiety disorder and 
depression, and small vessel ischemic disease are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if additional 
action is required on his part.


FINDING OF FACT

The veteran does not currently have a sleep disorder. 


CONCLUSION OF LAW

The veteran's alleged sleep disorder was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran alleges that his sleep disturbances began shortly 
after returning from his service in Guam where he was exposed 
to the noise of bombers taking off and landing on Guam, noisy 
crowded working conditions and a host of demands placed on 
him in his hospital as a dental specialist.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's DD-214 confirms the veteran's MOS was a dental 
hygienist, but is not indicative of any foreign service.  The 
veteran's service medical records which are in the claims 
folder, additionally, are silent as to any complaints, 
treatment or diagnoses of any sleep disorder.

The veteran underwent a psychiatric and general VA 
examination in February 2003.  Initially, the Board notes 
that neither examiner indicated a diagnosis of any sleep 
disorder.  

After service, the veteran's treatment records show 
psychiatric treatment continuously from 1984 to 2004, to 
include diagnoses of major depression, anxiety disorder, 
alcohol dependence, and several personality disorders.  In 
contrast, other than sleep disturbances being noted in 
treatment records dealing with his psychiatric conditions, 
the veteran has never been diagnosed with a sleep disorder 
despite voluminous medical records indicative of other 
conditions.  

The Board finds service connection for a sleep disorder not 
warranted by the evidence.  In order to prevail on the issue 
of service connection there must be, first and foremost, 
medical evidence of a current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).  In this case, there is none.

The veteran's voluminous medical records, to include VA 
examination, are silent as to any diagnosed sleep condition.  
While sleep disturbances are noted as a manifestation of his 
psychiatric conditions, no examiner has ever diagnosed the 
veteran with a sleep disorder, separate and distinct from his 
psychiatric condition.  Indeed, the veteran's claimed sleep 
disturbances are inconsistent through the medical records 
and, more often than not, seemed to be controlled with his 
psychiatric medications. 

No medical provider, moreover, has ever linked the veteran's 
complaints of sleep disturbance with anything other than a 
manifestation of his psychiatric conditions, much less any 
incident of service.  Accordingly, as to the veteran's claim 
of entitlement to service connection for a sleep disorder, 
the Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against this aspect of the veteran's claim.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for a sleep disorder must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

In regard to the sleep disorder issue, the notice 
requirements were met in this case by a letter sent to the 
veteran in August 2002.  That letter advised the veteran of 
the information necessary to substantiate his claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2006).  The 
letter told him what evidence was necessary, to provide or 
identify any relevant evidence, and that it was ultimately 
his responsibility to ensure that VA received any relevant 
evidence.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection (for a 
sleep disorder), any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Examination or opinion is not needed because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed sleep disorder exists as a separate diagnosis or that 
it may be associated with the veteran's military service.  
This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for sleep disorder is 
denied.




REMAND

The veteran underwent psychiatric and general VA examinations 
in February 2003.  As to his psychiatric conditions, the VA 
examiner indicated the veteran's Guam experiences to include 
stressful reaction to hearing the noise of bombers during his 
tour.  The examiner also notes a claimed incident after the 
veteran's tour in Guam where he "lost it."  Specifically, 
the examiner notes the veteran's claims as follows:

He had orders for an assignment to Texas and had plans 
to visit his family en route to his new assignment.  
Upon opening the envelope containing the orders and 
reading them for the first time he realized that he was 
to report immediately to his new station with no time 
for visiting family.  He felt a surge of anxiety that 
included sweating and trembling and a surge of anger 
that prompted him to impulsively approach his wing 
commander, fling the orders at him and refuse to comply.  
The wing commander began initiating court martial 
procedures, which never materialized after the Colonel 
intervened and somehow reduced the severity of 
disciplinary action to an article-15.

Ultimately, the examiner diagnosed the veteran with alcohol 
dependence, generalized anxiety disorder, depressive disorder 
and borderline personality traits.  In regard to etiology, 
the examiner originally opined as follows:

Despite the lack of documentation of the earliest 
manifestation of his mood instability while on active 
duty, in my opinion, his reporting of events while on 
active duty warrants the benefit of the doubt in favor 
of the veteran as to the origin of his psychiatric 
disorders.

Thereafter, however, the examiner amended his opinion in a 
May 2003 statement opining as follows:

Upon review of my opinion in favor of the veteran based 
on his reporting of the earliest manifestation of mood 
instability precipitated by events while stationed in 
Guam, I have concluded that with no evidenced based 
empirical support in his C-file or service medical 
records of a mood instability or his reported stressors 
while stationed in Guam, I was not in a position to 
arrive at that conclusion.  The most appropriate 
determination for this C&P examination is that there is 
a lack of substantive evidence to conclude that the 
patient's mood instability first manifested while he was 
on active duty and that the mood instability was 
precipitated by his experience on Guam.

In short, it appears the examiner only believes the veteran's 
psychiatric conditions were first manifested during active 
duty insofar as the veteran's experiences in Guam can be 
confirmed by substantive evidence.  At that time, the 
examiner was correct in stating the claims file contained no 
such objective evidence.  Specifically, neither the veteran's 
DD-214 nor service medical records were indicative of foreign 
service, exposure to bombers or even the disciplinary action 
described by the veteran.

Accordingly, the Board concludes the February 2003 
examination provides competent medical diagnoses of 
generalized anxiety disorder and depressive disorder, not 
otherwise specified, linked to military service insofar as 
the detailed events of Guam can be verified.  The crucial 
inquiry, then, is whether the alleged incidents can be 
verified.  

After the May 2003 amended opinion, the veteran submitted a 
few pages from his personnel file indicating he served in 
Guam from September 1972 to February 1973 during "Operation 
Bullet Shot" as well as internet research describing details 
of "Operation Bullet Shot."  The personnel records 
submitted by the veteran further detail the disciplinary 
incident described by the veteran during his February 2003 VA 
examination.  The records confirm the veteran volunteered to 
travel to Guam in support of "Operation Bullet Shot" and, 
after his return, a disciplinary incident occurred wherein 
the veteran refused to follow orders.  The details described 
in the few pages of the personnel records are consistent with 
the veteran's contentions during the February 2003 
examination.

The internet research regarding "Operation Bullet Shot," 
moreover, is consistent with the veteran's statements as 
well.  Although it would be purely speculative, without the 
veteran's full personnel records, to confirm the veteran's 
exact duties while in Guam based on general internet 
research, it is extremely likely given the nature of his 
assignment that he was exposed to noises of bombers while 
stationed there.  What can be confirmed are the date, 
location and purpose of his tour in Guam.  

More recent VA medical records include diagnoses of 
personality disorders, anxiety and organic affective 
disorder, but not depression.  Updated psychiatric records 
and examination/opinion are needed.

Verification of the details of the veteran's apparent service 
in Guam should also be obtained, to include the veteran's 
service personnel records, and attempts to verify exposure to 
noise from bombers while stationed in Guam should be 
undertaken.

The veteran alleges his current small vessel ischemic disease 
is the result of in-service exposure to mercury everyday for 
four years or, in the alternative, exposure to pesticides 
while stationed in Guam.  The veteran also alleged that his 
brain disease may also be due to medications, to include 
Prozac, he took for his psychiatric conditions.

Post-service medical records indicate the veteran suffered a 
head injury in November 1994.  It was around this time the 
veteran was first diagnosed with small vessel ischemic 
disease.  It is not clear from the medical records whether 
the proximity in time between the injury and the diagnosis 
connotes etiology or merely the means in which the veteran's 
disease was first discovered. 

The veteran was afforded a VA examination in February 2003 
wherein he was diagnosed with small vessel ischemic disease.  
No opinion regarding etiology, however, was given.  

As explained more thoroughly above, the veteran's service in 
Guam is confirmed in the record.  His service medical records 
are silent as to any head injury or treatment, diagnosis or 
complaints of any brain disease.  However, no attempts were 
made by the RO to verify the veteran's alleged exposure to 
pesticides or mercury.  Indeed, the RO did not even address 
this argument in its Rating Decision or Statement of the Case 
(SOC).  The RO should contact the veteran in order to obtain 
more detailed information about his whereabouts and the 
circumstances of his alleged exposure to mercury and 
pesticides.  Thereafter, the RO should make reasonable 
efforts to verify exposure, to include, but not limited to, 
obtaining the veteran's personnel records.  To the extent 
exposure is confirmed, the veteran should then be afforded a 
new VA examination to ascertain the likely etiology of his 
small vessel ischemic disease.  See Duenas v. Principi, 18 
Vet. App. 512 (2004) (VA's duty to assist the veteran 
includes obtaining a thorough and contemporaneous medical 
examination in order to determine the nature and etiology of 
the veteran's disability). 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2004 to the 
present.

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify specific 
circumstances, dates and locations of alleged 
incidents of mercury and/or pesticide exposure 
during his military service.  

2.  The RO should then make any attempts 
necessary to verify service in Guam, the 
nature of the veteran's duties while stationed 
in Guam, exposure to the noise from bombers 
while in Guam, disciplinary actions taken and 
alleged exposure to pesticides and/or mercury 
to include, but not limited to, obtaining the 
veteran's service personnel records.

3.  Obtain the veteran's medical records for 
all treatment from the VA Medical Center in 
Black Hills, South Dakota from September 2004 
to the present.  All efforts to obtain VA 
records should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

4.  After the above evidence is obtained, to 
the extent available, and only if pesticide 
and/or mercury exposure is verified, schedule 
the veteran for an appropriate VA examination 
for his claimed small vessel ischemic disease.  
The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current brain condition is related to any 
verified in-service pesticide and/or mercury 
exposure or any other incident of service 
versus any post-service incident, to include 
the November 1994 head injury.  Pertinent 
documents in the claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation, reconciling any conflicting 
medical opinions rendered.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  After the above evidence is obtained to 
the extent possible, schedule the veteran for 
an appropriate VA psychiatric examination to 
determine the nature and etiology of any 
acquired psychiatric disorder present.  The 
veteran's claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
acquired psychiatric disorder is related to 
service.  Service in Guam, exposure to bomber 
noise while stationed in Guam and 
disciplinary actions taken against the 
veteran during service should be considered.  
The examiner should attempt to reconcile any 
current opinion with any contrary opinion of 
record.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6.  The RO should then readjudicate the 
veteran's claims.  If the claims remain 
denied, issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


